NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 25 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RODOLFO EDENILSON HERNANDEZ-                    No.    21-70777
MIJANGOS; et al.,
                                                Agency No. A209-999-474
                Petitioners,

 v.                                             MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                           Submitted February 9, 2022**
                             San Francisco, California

Before: HURWITZ and VANDYKE, Circuit Judges, and ERICKSEN,*** District
Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Joan N. Ericksen, United States District Judge for the
District of Minnesota, sitting by designation.
      Rodolfo Hernandez-Mijangos, his wife, and their three minor children,

natives and citizens of El Salvador, seek review of a Board of Immigration

Appeals (BIA) decision dismissing their appeal from an order of an Immigration

Judge (IJ) that denied their application for asylum, withholding of removal, and

protection under the Convention Against Torture (CAT). We deny the petition for

review.

      Failure to raise a claim before the BIA deprives this Court of jurisdiction to

review that unraised claim. 8 U.S.C. § 1252(d)(1); see also Vasquez-Rodriguez v.

Garland, 7 F.4th 888, 894 (9th Cir. 2021) (holding that a legal claim must have

been presented to the BIA for this Court to have jurisdiction over it). Before the IJ,

Hernandez-Mijangos acknowledged that the El Salvadoran government was

willing to put him in a witness protection program, but he still decided to leave the

country. When Hernandez-Mijangos appealed to the BIA, he claimed the El

Salvadoran government refused to protect him and told him to leave the country. In

his petition for review, however, Mr. Hernandez-Mijangos claims for the first time

that the witness protection program offered to him in El Salvador was not

effective. Because the effectiveness of the witness protection program was not

raised before the agency, this Court lacks jurisdiction to address it.

      In any event, Hernandez-Mijangos has failed to establish his entitlement to

relief. We review the BIA’s denial of asylum, withholding of removal, and CAT


                                           2
protection for substantial evidence. Ayala v. Holder, 640 F.3d 1095, 1097 (9th Cir.

2011) (per curiam). Neither the fact that Mr. Hernandez-Mijangos voluntarily left

the country merely two weeks after he and his family were placed in the witness

protection program nor the country conditions report compel the conclusion that

the program was ineffective or that he would be subject to persecution or torture if

returned to El Salvador.

      PETITION DENIED.




                                         3